

[FORM OF CONVERTIBLE NOTE]
 
ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 15 HEREOF.  THE PRINCIPAL AMOUNT REPRESENTED BY
THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY
BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE.
 
Radient Pharmaceuticals Corporation
 
CONVERTIBLE NOTE
 
Issuance Date:  July [___], 2011
Original Principal Amount: U.S. $[            ]



FOR VALUE RECEIVED, Radient Pharmaceuticals Corporation, a Delaware corporation
(the “Company”), hereby promises to pay to [_____________] or its registered
assigns (the “Holder”) (a) the amount set out above as the Original Principal
Amount, as such Original Principal Amount is reduced pursuant to the terms
hereof pursuant to redemption, conversion or otherwise (the “Principal”),
whether upon the Maturity Date (as defined below), each Installment Date (as
defined below), or upon acceleration, redemption or otherwise (in each case in
accordance with the terms hereof), and (b) interest (“Interest”) on any
outstanding Principal, at the applicable Interest Rate (as defined below) from
the date set out above as the date of issuance of this Convertible Note (the
“Issuance Date”) until the same becomes due and payable, whether upon any
Installment Date, the Maturity Date or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof). This Convertible
Note (including all Convertible Notes issued in exchange, transfer or
replacement hereof, this “Note”) is one of an issue of Convertible Notes issued
pursuant to the Exchange Agreement on the Closing Date (as defined below)
(collectively, the “Notes” and such other Convertible Notes, the “Other Notes”).
Certain capitalized terms used herein are defined in Section 28 below.
 
1.           PAYMENTS OF PRINCIPAL.  On each Installment Date (which includes
the Maturity Date), the Company shall pay to the Holder an amount equal to the
Installment Amount due on such Installment Date in accordance with Section 8
below. As used in this Note, the term “Maturity Date” shall mean the twentieth
(20th) Trading Day immediately following the Third Installment Date (as defined
below), as such date may be extended at the option of the Holder (i) in the
event that, and for so long as, an Event of Default (as defined below) shall
have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) or any event shall have occurred and be continuing
on the Maturity Date (as may be extended pursuant to this Section 1) that with
the passage of time and the failure to cure would result in an Event of
Default and (ii) through the date that is ten (10) Business Days after the
consummation of a Change of Control in the event that a Change of Control is
publicly announced or a Change of Control Notice (as defined below) is delivered
prior to the Maturity Date.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           INTEREST AND PREPAYMENT.
 
(a)           Interest on this Note shall commence accruing on the Issuance
Date, shall accrue daily at the Interest Rate on the outstanding Principal
amount from time to time, shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months and shall be payable in arrears
on each Installment Date(each, an “Interest Date”) in accordance with Section 8
as part of the applicable Installment Amount due on the applicable Interest
Date. From and after the occurrence and during the continuance of any Event of
Default, the Interest Rate shall automatically be increased to eighteen percent
(18%). In the event that such Event of Default is subsequently cured, the
increase referred to in the preceding sentence shall cease to be effective as of
the date of such cure, provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default.
 
(b)           Other than as specifically permitted by this Note, the Company may
not prepay any portion of the outstanding Principal or accrued and unpaid
Interest or accrued and unpaid Late Charges on Principal, if any.
 
3.           CONVERSION OF NOTES. In addition to the Automatic Conversions of
Installment Amounts on each Installment Date as provided in Section 8 below,
this Note may, at the option of the Holder, be convertible into shares of Common
Stock on the terms and conditions set forth in this Section 3. “Common Stock”
means (i) the Company’s shares of common stock, $0.001 par value per share, and
(ii) any capital stock into which such common stock shall have been changed or
any share capital resulting from a reclassification of such common stock.
 
(a)           Conversion Right.  Subject to the provisions of Section 3(d), on
any one or more occasions on or after the date hereof, the Holder shall be
entitled to convert any portion of the outstanding and unpaid Conversion Amount
(as defined below) into fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below) then in
effect.  The Company shall not issue any fraction of a share of Common Stock
upon any conversion.  If the issuance would result in the issuance of a fraction
of a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.  The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.
 
(b)           Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).
 
(i)           “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, amortized, redeemed or otherwise with respect to
which this determination is being made, and (B) any accrued and unpaid Interest
and Late Charges with respect to such Principal.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)          “Conversion Price” means, as of any Conversion Date (as defined
below) or other date of determination, $0.185 per share, subject to adjustment
as provided herein.
 
(c)           Mechanics of Conversion.
 
(i)           Optional Conversion.  To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile or otherwise), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the
Company.  Following conversion as aforesaid, the Holder shall provide a copy of
such Conversion Notice to Hunter Taubman Weiss LLP sent via electronic mail to
sweiss@htwlaw.com on or prior to the first (1st) Business Day following such
Conversion Date. If required by Section 3(c)(iii), within three (3) Trading Days
following a conversion of this Note as aforesaid, the Holder shall surrender
this Note to a nationally recognized overnight delivery service for delivery to
the Company (or an indemnification undertaking with respect to this Note in the
case of its loss, theft or destruction as contemplated by Section 16(b)). On or
before the second (2nd) Trading Day following the date of receipt of a
Conversion Notice, the Company shall transmit by facsimile an acknowledgment of
confirmation, in the form attached hereto as Exhibit II, of receipt of such
Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”). On or before the third (3rd) Trading Day following the date of receipt
of a Conversion Notice, the Company shall (1) provided that the Transfer Agent
is participating in The Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(2) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the address as specified in the Conversion Notice, a certificate, registered
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder shall be entitled. If this Note is physically
surrendered for conversion pursuant to Section 3(c)(iii) and the outstanding
Principal of this Note is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall as soon as practicable and in no
event later than three (3) Business Days after receipt of this Note and at its
own expense, issue and deliver to the Holder (or its designee) a new Note (in
accordance with Section 16(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
In the event of a partial conversion of this Note pursuant hereto, the Principal
amount converted shall be deducted from the Installment Amount(s) relating to
the Installment Date(s) as set forth in the applicable Conversion Notice.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)          Company’s Failure to Timely Convert.  If the Company shall fail,
for any reason or for no reason, to issue to the Holder within three (3) Trading
Days after the Company’s receipt of a Conversion Notice (whether via facsimile
or otherwise), a certificate for the number of shares of Common Stock to which
the Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s or its designee’s balance account with
DTC for such number of shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of any Conversion Amount (as the case may be) (a
“Conversion Failure”), then, in addition to all other remedies available to the
Holder, (1) the Company shall pay in cash to the Holder on each Trading Day
after such third (3rd) Trading Day that the issuance of such shares of Common
Stock is not timely effected an amount equal to 1% of the product of (A) the sum
of the number of shares of Common Stock not issued to the Holder on a timely
basis and to which the Holder is entitled multiplied by (B) the Closing Sale
Price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 3(c)(i) and (2) the Holder, upon written
notice to the Company, may void its Conversion Notice with respect to, and
retain or have returned (as the case may be) any portion of this Note that has
not been converted pursuant to such Conversion Notice, provided that the voiding
of a Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. In addition to the foregoing, if within three (3)
Trading Days after the Company’s receipt of a Conversion Notice (whether via
facsimile or otherwise), the Company shall fail to issue and deliver a
certificate to the Holder and register such shares of Common Stock on the
Company’s share register or credit the Holder’s or its designee’s balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion hereunder (as the case may be), and if on
or after such third (3rd) Trading Day the Holder (or any other Person in
respect, or on behalf, of the Holder) purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock, issuable upon such conversion that the Holder so
anticipated receiving from the Company, then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Business Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including, without limitation, by any other Person
in respect, or on behalf, of the Holder) (the “Buy-In Price”), at which point
the Company’s obligation to so issue and deliver such certificate or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to so issue and deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s conversion hereunder (as the
case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)         Registration; Book-Entry. The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”).  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error.  The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of Principal and Interest, if any, hereunder, notwithstanding
notice to the contrary.  A Registered Note may be assigned or sold in whole or
in part only by registration of such assignment or sale on the Register.  Upon
its receipt of a request to assign or sell all or part of any Registered Note by
a Holder, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 16, provided that if
the Company does not so record an assignment, transfer or sale (as the case may
be) of all or part of any Registered Note within two (2) Business Days of such a
request, then the Register shall be automatically updated to reflect such
assignment, transfer or sale (as the case may be).  Notwithstanding anything to
the contrary in this Section 3(c)(iii), a Holder may assign any Note or any
portion thereof to an Affiliate of such Holder or a Related Fund of such Holder
without delivering a request to assign or sell such Note to the Company and the
recordation of such assignment or sale in the Register (a “Related Party
Assignment”); provided, that (x) the Company may continue to deal solely with
such assigning or selling Holder unless and until such Holder has delivered a
request to assign or sell such Note or portion thereof to the Company for
recordation in the Register; (y) the failure of such assigning or selling Holder
to deliver a request to assign or sell such Note or portion thereof to the
Company shall not affect the legality, validity, or binding effect of such
assignment or sale and (z) such assigning or selling Holder shall, acting solely
for this purpose as a non-fiduciary agent of the Company, maintain a register
(the “Related Party Register”) comparable to the Register on behalf of the
Company, and any such assignment or sale shall be effective upon recordation of
such assignment or sale in the Related Party Register.  Notwithstanding anything
to the contrary set forth herein, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted or (B) the Holder has provided the
Company with prior written notice (which notice may be included in a Conversion
Notice) requesting physical surrender and reissue of this Note.  The Holder and
the Company shall maintain records showing the Principal, Interest and Late
Charges, if any, converted and the dates of such conversions or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon conversion.
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)        Pro Rata Conversion; Disputes.  In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date.  In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 21.
 
(d)           Beneficial Ownership Limitation.  Notwithstanding anything to the
contrary contained in this Note, this Note shall not be convertible by the
Holder hereof, and no Automatic Conversion shall occur and the Company shall not
otherwise issue any shares of Common Stock pursuant to Section 8 hereof, to the
extent (but only to the extent) that the Holder or any of its affiliates would
beneficially own in excess of 9.9% (the “Maximum Percentage”) of the
Common Stock. To the extent the above limitation applies, the determination of
whether this Note shall be convertible (vis-à-vis other convertible, exercisable
or exchangeable securities owned by the Holder or any of its affiliates) and of
which such securities shall be convertible, exercisable or exchangeable (as
among all such securities owned by the Holder and its affiliates) shall, subject
to such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be). No prior inability to convert this Note, or to issue shares of Common
Stock, pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
convertibility. For purposes of this paragraph, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”), and the rules and regulations promulgated thereunder. The provisions of
this paragraph shall be implemented in a manner otherwise than in strict
conformity with the terms of this paragraph to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this paragraph shall apply
to a successor Holder of this Note. The holders of Common Stock shall be third
party beneficiaries of this paragraph and the Company may not waive this
paragraph without the consent of holders of a majority of its Common Stock. For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.
 
 
6

--------------------------------------------------------------------------------

 
 
4.           RIGHTS UPON EVENT OF DEFAULT.
 
(a)           Event of Default.  The occurrence of any the following events
shall constitute an “Event of Default”:
 
(i)           any restrictive legend is placed on any certificate or any shares
of Common Stock issued to the Holder upon conversion or exercise (as the case
may be) of any Securities (as defined in the Exchange Agreement) acquired by the
Holder as and when required by such Securities;
 
(ii)          the suspension from trading or failure of the Common Stock to be
listed on an Eligible Market for a period of five (5) consecutive Trading Days
or for more than an aggregate of ten (10) Trading Days in any 365-day period;
 
(iii)         subject to Section 3(d), the Company’s (A) failure to cure a
Conversion Failure by delivery of the required number of shares of Common Stock
within ten (10) Business Days after the applicable Conversion Date or (B)
notice, written or oral, to any holder of the Notes, including by way of public
announcement or through any of its agents, at any time, of its intention not to
comply with a request for conversion of any Notes into shares of Common Stock
that is tendered in accordance with the provisions of the Notes;
 
(iv)         from and after the date on which Stockholder Approval is obtained,
at any time following the tenth (10th) consecutive Business Day that the
Holder’s Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);
 
(v)          the Company’s failure to pay to the Holder any amount of Principal
(including, without limitation, any redemption payments), Interest, Late Charges
or other amounts when and as due under this Note or any other Transaction
Document (as defined in the Exchange Agreement) or any other agreement,
document, certificate or other instrument delivered in connection with the
transactions contemplated hereby and thereby to which the Holder is a party,
except, in the case of a failure to pay Interest, Late Charges or any other such
amounts specified above, other than the Principal, when and as due, in which
case only if such failure continues for a period of at least five (5) Business
Days;
 
(vi)         any default under, redemption of or acceleration prior to maturity
of any Indebtedness of the Company or any of its Subsidiaries other than with
respect to any Other Notes;
 
 
7

--------------------------------------------------------------------------------

 
 
(vii)       the Company or any of its Subsidiaries, pursuant to or within the
meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law for
the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;
 
(viii)      a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;
 
(ix)         a final judgment or judgments for the payment of money aggregating
in excess of $200,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $200,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;
 
(x)          other than as specifically set forth in another clause of this
Section 4(a), the Company breaches any material representation, warranty,
covenant or other term or condition of any Transaction Document, except, in the
case of a breach of a covenant or other term or condition which is curable, only
if such breach continues for a period of at least ten (10) consecutive Business
Days;
 
(xi)         any breach or failure in any respect to comply with (x) Section 13
of this Note, except, in the case of a breach of or failure to comply with
Section 13 which is curable, only if such breach or failure continues for a
period of at least ten (10) consecutive Business Days or (y) Section 8 of this
Note;
 
(xii)        any material damage to, or loss, theft or destruction of, a
material amount of property of the Company, whether or not insured, or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than thirty (30) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of the Company or any Subsidiary, if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect (as
defined in the Exchange Agreement);
 
 
8

--------------------------------------------------------------------------------

 
 
(xiii)       Stockholder Approval (as defined in the Exchange Agreement) is not
obtained on or prior to the Stockholder Meeting Deadline (as defined in the
Exchange Agreement); or
 
(xiv)      any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes which is not cured or waived in writing by the
holder(s) of the Other Notes (individually, the “Other Holder” and collectively,
the “Other Holders”).
 
(b)           Redemption Right. Upon the occurrence and during the continuation
of an Event of Default, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the portion of this Note the Holder is electing to redeem.  Each
portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company in cash at a price equal to 125%
of the greater of (x) the Conversion Amount to be redeemed and (y) the product
of (A) the Conversion Rate in effect at such time as the Holder delivers an
Event of Default Redemption Notice with respect to such Conversion Amount being
redeemed and (B) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Event of Default and ending on the date the Holder delivers the Event of Default
Redemption Notice (the “Event of Default Redemption Price”).  Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 11.  To the extent redemptions required by this Section 4(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 4(b), but subject to
Section 3(d), until the Event of Default Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 4(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by the Holder into Common Stock pursuant to
the terms of this Note. In the event of a partial redemption of this Note
pursuant hereto, the Principal amount redeemed shall be deducted from the
Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the Event of Default Redemption Notice. The parties hereto agree that
in the event of the Company’s redemption of any portion of the Note under this
Section 4(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder.  Accordingly, any redemption premium due under this Section 4(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.
 
 
9

--------------------------------------------------------------------------------

 
 
5.           RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
 
(a)           Assumption.  The Company shall not enter into or be party to a
Fundamental Transaction unless (i)  the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes then outstanding held by
such holder, having similar conversion rights and having similar ranking and
security to the Notes, and satisfactory to the Required Holders and (ii) the
Successor Entity (including its Parent Entity) is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible
Market.  Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Note with the same effect as if such Successor Entity had
been named as the Company herein.  Upon consummation of the Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Note at any time
after the consummation of the Fundamental Transaction, in lieu of the shares of
Common Stock or other securities, cash, assets or other property (except such
items still issuable under Section 6, which shall continue to be receivable
thereafter) issuable upon the conversion or redemption of the Notes prior to
such Fundamental Transaction, such shares of the publicly traded common stock
(or their equivalent) of the Successor Entity (including its Parent Entity), as
adjusted in accordance with the provisions of this Note which the Holder would
have been entitled to receive upon the happening of such Fundamental Transaction
had this Note been converted immediately prior to such Fundamental Transaction
(without regard to any limitations on the conversion of this Note). The
provisions of this Section shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
on the conversion or redemption of this Note.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Redemption Right.  No sooner than fifteen (15) days nor later than
ten (10) days prior to the consummation of a Change of Control, but not prior to
the public announcement of such Change of Control, the Company shall deliver
written notice thereof via facsimile and overnight courier to the Holder (a
“Change of Control Notice”).  At any time during the period beginning after the
Holder’s receipt of a Change of Control Notice and ending twenty (20) Trading
Days after the date of the consummation of such Change of Control, the Holder
may require the Company to redeem (a “Change of Control Redemption”) all or any
portion of this Note by delivering written notice thereof (“Change of Control
Redemption Notice”, and the date thereof, the “Change of Control Redemption
Notice Date”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to require the Company to
redeem.  The portion of this Note subject to redemption pursuant to this Section
5(b) shall be redeemed by the Company in cash at a price equal to 125% of the
greater of (x) the Conversion Amount to be redeemed and (y) the product of (A)
the Conversion Rate in effect at such time as the Holder delivers a Change of
Control Redemption Notice with respect to such Conversion Amount being redeemed
and (B) the greatest Closing Sale Price of the shares of Common Stock during the
period beginning on the date immediately preceding the earlier to occur of (1)
the consummation of the Change of Control and (2) the public announcement of
such Change of Control and ending on the date the Holder delivers the Change of
Control Redemption Notice (the “Change of Control Redemption
Price”).  Redemptions required by this Section 5 shall be made in accordance
with the provisions of Section 11 and shall have priority to payments to
stockholders in connection with a Change of Control.  To the extent redemptions
required by this Section 5(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments.  Notwithstanding anything to the
contrary in this Section 5, but subject to Section 3(d), until the Change of
Control Redemption Price (together with any interest thereon) is paid in full,
the Conversion Amount submitted for redemption under this Section 5(b) (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3.  In the event of a partial redemption
of this Note pursuant hereto, the Principal amount redeemed shall be deducted
from the Installment Amount(s) relating to the applicable Installment Date(s) as
set forth in the Change of Control Redemption Notice. The parties hereto agree
that in the event of the Company’s redemption of any portion of the Note under
this Section 5(b), the Holder’s damages would be uncertain and difficult to
estimate because of the parties’ inability to predict future interest rates and
the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.
 
6.           DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND
OTHER CORPORATE EVENTS.
 
(a)           Distribution of Assets.  If the Company shall declare or make any
dividend or other distributions of its assets (or rights to acquire its assets)
to any or all holders of shares of Common Stock, by way of return of capital or
otherwise (including without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however, to
the extent that the Holder’s right to participate in any such Distributions
would result in the Holder exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Distribution to such extent (or the
beneficial ownership of any such shares of Common Stock as a result of such
Distribution to such extent) and such Distribution to such extent shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Purchase Rights.  If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Maximum Percentage,
then the Holder shall not be entitled to participate in such Purchase Right to
such extent (or beneficial ownership of such shares of Common Stock as a result
of such Purchase Right to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).
 
(c)           Other Corporate Events.  In addition to and not in substitution
for any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of shares of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate.  Provision made pursuant to the preceding sentence shall be in
a form and substance satisfactory to the Required Holders.  The provisions of
this Section shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.
 
 
12

--------------------------------------------------------------------------------

 
 
7.           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a)           Adjustment of Conversion Price upon Issuance of Common Stock.  If
and whenever on or after the Subscription Date the Company issues or sells, or
in accordance with this Section 7(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “Dilutive Issuance Price”) that is less than a
price equal to the Conversion Price in effect immediately prior to such issue or
sale or deemed issuance or sale (the “Applicable Conversion Price”) (the
foregoing, a “Dilutive Issuance”), then immediately following such Dilutive
Issuance, the Applicable Conversion Price then in effect shall be reduced to an
amount equal to the Dilutive Issuance Price. For all purposes of the foregoing
(including, without limitation, determining the reduced Conversion Price and
consideration per share under this Section 7(a)), the following shall be
applicable:
 
(i)           Issuance of Options.  If the Company in any manner grants any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Conversion Price, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share.  For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon exercise of such Options or
upon conversion, exercise or exchange of such Convertible Securities issuable
upon exercise of any such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the granting or sale of the
Option, upon exercise of the Option and upon conversion, exercise or exchange of
any Convertible Security issuable upon exercise of such Option less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the granting or sale of such Option, upon exercise of such
Option and upon conversion exercise or exchange of any Convertible Security
issuable upon exercise of such Option.  No further adjustment of the Conversion
Price shall be made upon the actual issuance of such shares of Common Stock or
of such Convertible Securities upon the exercise of such Options or upon the
actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities.
 
(ii)          Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Conversion Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share.  For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange thereof” shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security less any consideration paid or payable by the Company with
respect to such one share of Common Stock upon the issuance or sale of such
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price has been or is to be made pursuant to
other provisions of this Section 7(a), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.
 
 
13

--------------------------------------------------------------------------------

 
 
(iii)         Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold.  For purposes of this Section 7(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease.  No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.
 
(iv)        Calculation of Consideration Received.  In case any Option is issued
in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for the Option Value and (y) the other securities issued or
sold in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Closing Sale Price of such security on the date of
receipt.  If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be.  The fair
value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders.  If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders.  The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
(v)         Record Date.  If the Company takes a record of the holders of shares
of Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
(b)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.  If the Company at any time on or after the Subscription Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced.  If the Company at any time on or
after the Subscription Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.  Any adjustment pursuant to
this Section 7(b) shall become effective immediately after the effective date of
such subdivision or combination.
 
(c)           Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 7 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features, but excluding
Excluded Securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Conversion Price so as to protect the rights of
the Holder under this Note; provided, that no such adjustment pursuant to this
Section 7(c) will increase the Conversion Price as otherwise determined pursuant
to this Section 7.
 
8.           INSTALLMENT DATE AUTOMATIC CONVERSIONS. The applicable Installment
Amount due on each Installment Date shall be automatically converted into Common
Stock in accordance with, and subject to, this Section 8 (an “Automatic
Conversion”).
 
 
15

--------------------------------------------------------------------------------

 
 
(a)           Mechanics of Automatic Conversion.
 
(i)           On each Pre-Installment Date, the Company shall issue and deliver
to the Holder’s account with DTC (or if the Transfer Agent is not participating
in the DTC Fast Automated Securities Transfer Program, issue and deliver a
certificate) such number of validly issued, fully paid and non-assessable shares
of Common Stock (the “Pre-Installment Conversion Shares”) equal to the quotient
of (x) the applicable Installment Amount divided by (y) the Pre-Installment
Conversion Price, and as to which the Holder shall be the owner thereof on the
applicable Pre-Installment Date.
 
(ii)           The applicable Installment Amount, if any, which remains
outstanding as of the applicable Installment Date shall be automatically
converted as of the applicable Installment Date into a number of validly issued,
fully paid and non-assessable shares of Common Stock equal to the quotient of
(x) such remaining applicable Installment Amount divided by (y) the Automatic
Conversion Price, and the Company shall, on the applicable Installment Date,
deliver to the Holder’s account with DTC (or if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver a certificate) such shares of Common Stock issued upon such conversion
(subject to the reduction contemplated by the immediately following sentence
and, if applicable, Section 8(b)). The number of shares of Common Stock to be
delivered on such Installment Date shall be reduced by the number of
Pre-Installment Conversion Shares delivered on the Pre-Installment Date
immediately preceding such Installment Date.
 
(b)           Excess Pre-Installment Conversion Shares. If, with respect to an
Installment Date, the number of Pre-Installment Conversion Shares delivered to
the Holder exceeds the number of Post-Installment Conversion Shares with respect
to such Installment Date, then the number of shares of Common Stock equal to
such excess shall constitute a credit against the number of shares of Common
Stock to be issued to such Holder pursuant to Section 3 and Section 8 hereof and
shall reduce the number of shares of Common Stock required to be actually issued
by the Company to the Holder under such sections on a share-for-share basis
until such time as the number of shares that would have been issued by the
Company to such Holder (not taking account of such credit) equals the amount of
such excess.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           Event of Default Between Pre-Installment Date and Installment
Date. If an Event of Default occurs and is continuing after the applicable
Pre-Installment Date and prior to the applicable Installment Date, then at the
option of the Holder, the Holder may require the Company to do any one or more
of the following: (i) the Company shall redeem in cash all or any part
designated by the Holder of the applicable Installment Amount (including at the
election of the Holder, such amount converted to Pre-Installment Conversion
Shares in which case the Holder shall return such Pre-Installment Conversion
Shares to the Company) (such designated amount is referred to as the “Designated
Redemption Amount”) and/or (ii) the Automatic Conversion shall be null and void
with respect to all or any part designated by the Holder of the unconverted
applicable Installment Amount and the Holder shall be entitled to all the rights
of a holder of this Note with respect to such amount of the applicable
Installment Amount; provided, however, that the Conversion Price for such
unconverted Installment Amount shall thereafter be adjusted to equal the lesser
of (A) the Automatic Conversion Price as in effect on the date on which the
Holder voided the Automatic Conversion or (B) the Automatic Conversion Price as
in effect on the date on which the Holder delivers a Conversion Notice relating
thereto. If the Company fails to redeem any Designated Redemption Amount on or
before the applicable Installment Date by payment of such amount on the
applicable Installment Date, then the Holder shall have the rights set forth in
Section 11 as if the Company failed to pay an Event of Default Redemption Price
as of the applicable Installment Date and all other rights under this Note
(including, without limitation, such failure constituting an Event of Default
described in Section 4(a)(v)).
 
(d)           Miscellaneous. Notwithstanding anything to the contrary in this
Section 8(a), but subject to the limitations set forth in Section 3(d), until
the Company delivers Common Stock representing the applicable Post-Installment
Conversion Shares (reduced by the number of applicable Pre-Installment
Conversion Shares), the applicable Installment Amount may be converted by the
Holder into Common Stock pursuant to Section 3.  In the event that the Holder
elects to convert any portion of this Note prior to the applicable Installment
Date as set forth in the immediately preceding sentence, the amount so converted
that constitutes Principal shall be deducted from the Installment Amount(s)
relating to the applicable Installment Date(s) as set forth in the applicable
Conversion Notice. Notwithstanding anything contained in this Section 8 to the
contrary, this Section 8 is subject to the limitations set forth in Section 3(d)
and to the extent that the issuance of any shares of Common Stock to the Holder
pursuant to this Section 8 would result in the Holder exceeding the Maximum
Percentage, then the Holder shall not be entitled to be issued such shares of
Common Stock to such extent and such shares of Common Stock shall not be issued
until such time as the Holder’s right thereto would not result in the Holder
exceeding the Maximum Percentage.
 
9.           NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its certificate of incorporation, bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
 
17

--------------------------------------------------------------------------------

 
 
10.         RESERVATION OF AUTHORIZED SHARES.
 
(a)           Reservation. From the Issuance Date and all times prior to the
receipt of Stockholder Approval, the Company shall reserve out of its authorized
and unissued Common Stock 15,729,082 shares of Common Stock for all of the
Notes. From and after receipt of the Stockholder Approval, for so long as any of
the Notes are outstanding, the Company shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Notes, 130% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding, provided that at no
time after receipt of Stockholder Approval shall the number of shares of Common
Stock so reserved be less than the number of shares required to be reserved by
this sentence (without regard to any limitations on conversions) (the “Required
Reserve Amount”). The initial number of shares of Common Stock reserved for
conversions of the Notes and each increase in the number of shares so reserved
shall be allocated pro rata among the holders of the Notes based on the original
principal amount of the Notes held by each holder at the Closing (as defined in
the Exchange Agreement) or increase in the number of reserved shares, as the
case may be (the “Authorized Share Allocation”).  In the event that a holder
shall sell or otherwise transfer any of such holder’s Notes, each transferee
shall be allocated a pro rata portion of such holder’s Authorized Share
Allocation.  Any shares of Common Stock reserved and allocated to any Person
which ceases to hold any Notes shall be allocated to the remaining holders of
Notes, pro rata based on the principal amount of the Notes then held by such
holders.
 
(b)           Insufficient Authorized Shares. If at any time after Stockholder
Approval is obtained the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall either (x) obtain the written
consent of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock and provide each stockholder with an
information statement with respect thereto or (y) hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock; provided, that if the SEC reviews the (i) proxy statement
contemplated in clause (y) above or (ii) the information statement contemplated
in clause (x) above, then the sixty (60) day period may be extended for an
additional period not to exceed thirty (30) days.  In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its Board of
Directors to recommend to the stockholders that they approve such proposal.
 
 
18

--------------------------------------------------------------------------------

 
 
11.           REDEMPTIONS.
 
(a)           Mechanics.  The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice (the “Event
of Default Redemption Date”).  If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to or simultaneous with the consummation of such Change of Control and (ii)
within five (5) Business Days after the Company’s receipt of such notice
otherwise (such date, the “Change of Control Redemption Date”).  In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. In the event of a redemption
of less than all of the Conversion Amount of this Note, the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 16(d)) representing the outstanding Principal which has
not been redeemed. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 16(d)), to the Holder, and in each case the principal
amount of this Note or such new Note (as the case may be) shall be increased by
an amount equal to the difference between (1) the applicable Event of Default
Redemption Price or Change of Control Redemption Price (as the case may be)
minus (2) the Principal portion of the Conversion Amount submitted for
redemption and (z) the Conversion Price of this Note or such new Notes (as the
case may be) shall be automatically adjusted with respect to each conversion
effected thereafter by the Holder to the lowest of (A) the Conversion Price as
in effect on the date on which the applicable Redemption Notice is voided, (B)
75% of the lowest Closing Bid Price of the Common Stock during the period
beginning on and including the date on which the applicable Redemption Notice is
delivered to the Company and ending on and including the date on which the
applicable Redemption Notice is voided and (C) 75% of the arithmetic average of
the Weighted Average Prices of the Common Stock for the five (5) Trading Day
period immediately preceding the Conversion Date of the applicable conversion.
The Holder’s delivery of a notice voiding a Redemption Notice and exercise of
its rights following such notice shall not affect the Company’s obligations to
make any payments of Late Charges which have accrued prior to the date of such
notice with respect to the Conversion Amount subject to such notice.
 
(b)           Redemption by Other Holders.  Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than one (1)
Business Day of its receipt thereof, forward to the Holder by facsimile a copy
of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company’s receipt of the Holder’s
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.
 
 
19

--------------------------------------------------------------------------------

 
 
12.          VOTING RIGHTS.  The Holder shall have no voting rights as the
holder of this Note, except as provided by law and as expressly provided in this
Note.
 
13.          COVENANTS.
 
(a)           Rank.    All payments due under this Note shall rank (i) senior to
all the Company’s debt currently outstanding or hereafter created, unless
prohibited by law, other than as set forth in the immediately following clause
(ii); and (ii) pari passu with and be of equal priority to: (x) all of the 12%
promissory notes that the Company issued on December 8, 2008, January 30, 2009,
May 4, 2009 and June 12, 2009 that remain outstanding as of the Issuance Date
(y) all Other Notes, provided, that the terms of such Indebtedness set forth in
clauses (x) and (y) above are not increased, amended, waived, modified, changed
or extended in any manner or respect on or after the Issuance Date.
 
(b)           Incurrence of Indebtedness. So long as this Note is outstanding,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than: (i) the Indebtedness expressly set forth on Schedule
5(i) to the Exchange Agreement, provided, that the terms of such Indebtedness
are not increased, amended, waived, modified, changed or extended in any manner
or respect on or after the Issuance Date; (ii) Indebtedness evidenced by this
Note and the Other Notes; (iii) unsecured Indebtedness incurred by the Company
that is made expressly subject to and subordinate in right of payment to the
Indebtedness evidenced by this Note and the Other Notes, as reflected in a
written agreement acceptable to the Required Holders and approved by the
Required Holders in writing, and which Indebtedness does not provide at any time
for (A) the payment, prepayment, repayment, repurchase or defeasance, directly
or indirectly, of any principal or premium, if any, thereon until ninety-one
(91) days after the Maturity Date or later and (B) total interest and fees at a
rate in excess of 8% per annum; (iv) trade payables incurred in the ordinary
course of business consistent with past practice; and (v) Indebtedness
contemplated to be incurred by Jade Pharmaceuticals Inc. (the “Jade
Indebtedness”) and NuVax Therapeutics, Inc. (the “NuVax Indebtedness”);
provided, that (w) the aggregate amount of Jade Indebtedness or NuVax
Indebtedness outstanding at any one time shall not exceed $2,000,000 for each of
the Jade Indebtedness and the NuVax Indebtedness, (x) neither the Jade
Indebtedness nor the NuVax Indebtedness shall at any time be incurred,
guaranteed or assumed by the Company; and (y) neither the Jade Indebtedness nor
the NuVax Indebtedness shall be, directly or indirectly, convertible or
exchangeable into, or exercisable for, shares of Common Stock.
 
(c)           Existence of Liens. So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.
 
 
20

--------------------------------------------------------------------------------

 
 
(d)           Cash Dividend.  So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, pay cash dividends or distributions on any equity securities of
the Company or of its Subsidiaries.
 
(e)           Restricted Payments.  The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Note, the Other Notes, the Jade Indebtedness and
the NuVax Indebtedness), whether by way of payment in respect of principal of
(or premium, if any) or interest on, such Indebtedness.
 
(f)           Restriction on Redemption. Until all of the Notes have been
converted, redeemed or otherwise satisfied in accordance with their terms, the
Company shall not, directly or indirectly, redeem or repurchase its capital
stock without the prior express written consent of the Required Holders.
 
(g)           Intellectual Property.  The Company shall not, and the Company
shall not permit any of its Subsidiaries, directly or indirectly, to encumber or
allow any Liens on, any of its copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of the Company and its Subsidiaries connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, other than Permitted Liens.
 
(h)           Preservation of Existence, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.
 
(i)           Maintenance of Properties, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
 
21

--------------------------------------------------------------------------------

 
 
(j)           Maintenance of Insurance.  The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.
 
(k)           Transactions with Affiliates.  The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof.
 
(l)            Distributions to Subsidiaries. So long as this Note is
outstanding, the Company shall not make any payments, transfers or other
distributions of cash, cash equivalents, any property or any other assets of the
Company to Jade Pharmaceuticals Inc. or NuVax Therapeutics, Inc.
 
(m)          Change in Corporate Structure. The Company shall not modify its
corporate structure.
 
14.           VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  The written consent
of the Required Holders shall be required for any change or amendment to any of
the Notes, unless the change shall only effect the Holder and the Company shall
have offered such change to all holders of Notes and complied with the
requirement of Section 11 of the Exchange Agreement, in which case only the
consent of the Holder is required.
 
15.           TRANSFER.  This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company.
 
16.           REISSUANCE OF THIS NOTE.
 
(a)           Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
16(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 16(d)) to the Holder representing the outstanding Principal not being
transferred.  The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 16(d)) representing the outstanding Principal.
 
(c)           Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 16(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
(d)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 16(a) or Section 16(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest and Late Charges, if any, on the Principal of this
Note, from the Issuance Date.
 
17.           REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required. The
Company shall provide all information and documentation to the Holder that is
requested by the Holder to enable the Holder to confirm the Company’s compliance
with the terms and conditions of this Note (including, without limitation,
compliance with Section 7).
 
 
23

--------------------------------------------------------------------------------

 
 
18.           PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.
 
19.           CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof.  The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.
 
20.           FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.
 
21.           DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price or the arithmetic calculation of the Conversion Rate, the
Conversion Price, the Automatic Conversion Price, the Pre-Installment Conversion
Price or any Redemption Price, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within one (1) Business
Day of receipt, or deemed receipt, of the Conversion Notice or Redemption Notice
or other event giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation within one (1) Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within one Business Day submit via facsimile (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank selected by the
Holder and approved by the Company, such approval not to be unreasonably
withheld, or (b) the disputed arithmetic calculation of the Conversion Rate,
Conversion Price, Automatic Conversion Price, Pre-Installment Conversion Price
or any Redemption Price to the Company’s independent, outside accountant.  The
Company shall cause the investment bank or the accountant, as the case may be,
to perform the determinations or calculations and notify the Company and the
Holder of the results no later than five (5) Business Days from the time it
receives the disputed determinations or calculations.  Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.  The party whose calculation is
furthest from the investment bank’s or accountant’s determination or
calculation, as the case may be, shall be obligated to pay the fees and expenses
of such investment bank or accountant.
 
 
24

--------------------------------------------------------------------------------

 
 
22.           NOTICES; PAYMENTS.
 
(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 13 of the Exchange Agreement.  The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company shall
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
(b)           Payments.  Except as otherwise provided in this Note, whenever any
payment of cash is to be made by the Company to any Person pursuant to this
Note, such payment shall be made in lawful money of the United States of America
by a check drawn on the account of the Company and sent via overnight courier
service to such Person at such address as previously provided to the Company in
writing (which address, in the case of each of the Claimants (as defined in the
Exchange Agreement), shall initially be as set forth on the Schedule of
Claimants attached to the Exchange Agreement); provided, that the Holder may
elect to receive a payment of cash via wire transfer of immediately available
funds by providing the Company with prior written notice setting out such
request and the Holder’s wire transfer instructions.  Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day.  Any amount of Principal or other amounts due under the
Transaction Documents which is not paid when due shall result in a late charge
being incurred and payable by the Company in an amount equal to interest on such
amount at the rate of twenty four percent (24%) per annum from the date such
amount was due until the same is paid in full (“Late Charge”).
 
23.           CANCELLATION.  After all Principal and other amounts at any time
owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.
 
24.           WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Exchange Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
25.           GOVERNING LAW; JURISDICTION; JURY TRIAL.  This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address it set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company’s obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
26.           CURRENCY.  All principal, interest and other amounts owing under
this Note or any Transaction Document that, in accordance with their terms, are
paid in cash shall be paid in US dollars.  All amounts denominated in other
currencies shall be converted in the US dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation.
 
27.           SEVERABILITY. If any provision of this Note is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 
28.           CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:
 
(a)           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that “control” of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           “Approved Stock Plan” means any stock option plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company in their capacity as such, provided that the
issuance price, exercise price or deemed issuance or exercise price, for any
securities issued pursuant to such a plan is equal to or exceeds the then
existing exercise price for the Warrants.
 
(c)           “Automatic Conversion Price” means, with respect to a particular
date of determination, the lower of (i) the Conversion Price then in effect and
(ii) the price which is equal to the product of (1) 70% multiplied by (2) the
quotient of (A) the sum of each of the three (3) lowest Closing Bid Prices of
the Common Stock during the twenty (20) consecutive Trading Day period
immediately preceding the applicable Installment Date (or, solely with respect
to the Second Installment Date, if the Second Pre-Installment Date occurs prior
to the receipt of Stockholder Approval and the Second Installment Date occurs
more than twenty (20) Trading Days thereafter, the sum of each of the three (3)
lowest Closing Bid Prices of the Common Stock during the period commencing on
the Trading Day immediately following the Second Pre-Installment Date and ending
on the Trading Day immediately preceding the Second Installment Date) (each such
period, an “Automatic Conversion Measuring Period”) divided by (B) three (3).
All such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction during any such
Automatic Conversion Measuring Period. In the event of a dispute as to the
determination of the Automatic Conversion Price, then such dispute shall be
resolved pursuant to Section 21.
 
(d)           “Bloomberg” means Bloomberg Financial Markets.
 
(e)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(f)           “Change of Control” means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of the Company’s Voting Stock immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company, (iii) a merger or consolidation of the Company in
which the Company is the surviving entity and the holders of the Company’s
Voting Stock immediately prior to such merger or consolidation hold a majority
of the Company’s Voting Stock after such merger or consolidation or (iv) a
merger or consolidation of a Subsidiary in which such Subsidiary is the
surviving entity and such Subsidiary is wholly-owned by the Company or another
Subsidiary that is wholly-owned by the Company after such merger or
consolidation.
 
 
27

--------------------------------------------------------------------------------

 
 
(g)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group, Inc. (formerly Pink Sheets LLC).  If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 21. All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction during the applicable
calculation period.
 
(h)           “Closing Date” shall have the meaning set forth in the Exchange
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Exchange Agreement.
 
(i)           “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
(j)           “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
 
 
28

--------------------------------------------------------------------------------

 
 
(k)           “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or (ii)
controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries.”
 
(l)           “Eligible Market” means any one or more of the Principal Market,
The New York Stock Exchange, Inc., The NASDAQ Capital Market, The NASDAQ Global
Market, The NASDAQ Global Select Market or the NYSE Amex.
 
(m)           “Exchange Agreement” means that certain exchange agreement, dated
as of the Subscription Date, by and among the Company and the Claimants to which
the Company issued the Notes, the shares of Series A Convertible Preferred Stock
and Warrants, as may be amended from time to time.
 
(n)           “Exchange Rate” means, in relation to any amount of currency to be
converted into US dollars pursuant to this Note, the US dollar exchange rate as
published in the Wall Street Journal on the relevant date of calculation (it
being understood and agreed that where an amount is calculated with reference
to, or over, a period of time, the date of calculation shall be the final date
of such period of time).
 
(o)           “Excluded Securities” means (i) shares of Common Stock or standard
options to purchase Common Stock to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Stock Plan, provided
that (1) all such issuances (taking into account the shares of Common Stock
issuable upon exercise of such options) after the date hereof pursuant to this
clause (A) do not, in the aggregate, exceed more than 1,500,000 shares of Common
Stock (adjusted for stock splits, stock combinations and other similar
transactions occurring after the date of this Agreement) and (2) the exercise
price of any such options is not lowered, none of such options are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such options are otherwise materially changed in any manner
that adversely affects any of the Claimants; (ii) shares of Common Stock issued
upon the conversion or exercise of Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) issued prior to the date hereof, provided that
the conversion or exercise (as the case may be) of any such Convertible Security
is made solely pursuant to the conversion or exercise (as the case may be)
provisions of such Convertible Security that were in effect on the date
immediately prior to the Subscription Date, the conversion or exercise price of
any such Convertible Securities (other than standard options to purchase Common
Stock issued pursuant to an Approved Stock Plan that are covered by clause (i)
above) is not lowered, none of such Convertible Securities are (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) (nor is any provision of any such
Convertible Securities) amended or waived in any manner (whether by the Company
or the holder thereof) to increase the number of shares issuable thereunder and
none of the terms or conditions of any such Convertible Securities (other than
standard options to purchase Common Stock issued pursuant to an Approved Stock
Plan that are covered by clause (i) above) are otherwise materially changed or
waived (whether by the Company or the holder thereof) in any manner that
adversely affects any of the Claimants; (iii) the Warrant Shares and (iv) shares
of Common Stock in connection with mergers, acquisitions, strategic licensing
arrangements, strategic business partnerships or joint ventures, in each case
with non-affiliated third parties and otherwise on an arm’s-length basis, the
purpose of which is not to raise additional capital. Notwithstanding the
foregoing, (x) any Common Stock issued or issuable to raise capital for the
Company or its Subsidiaries, directly or indirectly, in connection with any
transaction contemplated by clause (iv) above, including, without limitation,
securities issued in one or more related transactions or that result in similar
economic consequences, shall not constitute Excluded Securities, (y) shares of
Common Stock issuable upon conversion of Notes (whether pursuant to Sections 3
or 8) shall not constitute Excluded Securities and (z) shares of Common Stock
issuable upon conversion of shares of Series A Preferred Stock (whether pursuant
to Sections 4 or 6 of the Certificate of Designations) shall not constitute
Excluded Securities.
 
 
29

--------------------------------------------------------------------------------

 
 
(p)           “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify the Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Voting Stock of the
Company or (iii) without the prior written consent of the Required Holders, the
individuals who were directors of the Company on the Subscription Date shall
cease for any reason at any time to constitute a majority of the board of
directors of the Company.
 
(q)           “GAAP” means United States generally accepted accounting
principles, consistently applied.
 
(r)           “Holder Pro Rata Amount” means a fraction (i) the numerator of
which is the original Principal amount of this Note on the Closing Date and (ii)
the denominator of which is the aggregate original Principal amount of all Notes
issued to the initial holders pursuant to the Exchange Agreement on the Closing
Date.
 
 
30

--------------------------------------------------------------------------------

 
 
(s)           “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
(t)           “Installment Amount” means (i) with respect to any Installment
Date other than the Maturity Date, the lesser of (A) the product of (I)
$1,237,500, multiplied by (II) the Holder Pro Rata Amount and (B) the Principal
amount then outstanding under this Note as of such Installment Date, and (ii)
with respect to the Installment Date that is the Maturity Date, the Principal
amount then outstanding under this Note as of such Installment Date, in each
case, as any such Installment Amount may be reduced pursuant to the terms of
this Note, whether upon conversion, redemption or otherwise, together with, in
each case of clauses (i) and (ii), the sum of any accrued and unpaid Interest as
of such Installment Date under this Note and accrued and unpaid Interest and
Late Charges, if any, under this Note as of such Installment Date. In the event
the Holder shall sell or otherwise transfer any portion of this Note, the
transferee shall be allocated a pro rata portion of each unpaid Installment
Amount hereunder.
 
 
31

--------------------------------------------------------------------------------

 
 
(u)           “Installment Date” means each of the following dates: (i) the
twentieth (20th) Trading Day immediately following the Issuance Date (the “First
Installment Date”), (ii) as applicable, (x) the twentieth (20th) Trading Day
immediately following the First Installment Date but only if either (A) the
aggregate remaining shares of Common Stock required, prior to receipt of
Stockholder Approval, to be reserved under the Transaction Documents for
issuance upon conversion of the Notes and upon conversion of the shares of
Series A Preferred Stock (as defined in the Exchange Agreement) exceed the sum
of the aggregate number of shares of Common Stock that would be due under all
Notes pursuant Section 8 thereof and the aggregate number of shares of Common
Stock that would be due to the holders of the shares of Series A Preferred Stock
pursuant to Section 6 of the Certificate of Designations on the twentieth (20th)
Trading Day immediately following the First Installment Date as if such
twentieth (20th) Trading Day was an Installment Date and an Automatic Conversion
Date (as defined in the Certificate of Designations) or (B) Stockholder Approval
was obtained on or prior to the First Installment Date, (y) if clause (x) does
not apply and the Second Pre-Installment Date was the twentieth (20th) Trading
Day immediately following the Issuance Date, the first (1st) Trading Day
immediately following the earlier to occur of (1) the date on which Stockholder
Approval is obtained and (2) the Stockholder Meeting Deadline (but if such
earlier date under clause (1) or (2) above is less than twenty (20) Trading Days
immediately following the Second Pre-Installment Date, then the date resulting
from this clause (y) shall be the twentieth (20th) Trading Day immediately
following the Second Pre-Installment Date) or (z) if neither clause (x) nor
clause (y) applies, the twentieth (20th) Trading Day immediately following the
earlier to occur of (I) the date on which Stockholder Approval is obtained and
(II) the Stockholder Meeting Deadline (such date resulting from clause (x), (y)
or (z) (as applicable) is referred to herein as the “Second Installment Date”);
(iii) the twentieth (20th) Trading Day immediately following the Second
Installment Date (the “Third Installment Date”); and (iv) the Maturity Date.
 
 
(v)           “Interest Rate” means four percent (4%) per annum, as may be
adjusted from time to time in accordance with Section 2.
 
(w)           “New Subsidiary” means, as of any date of determination, any
Person in which the Company after the Subscription Date, directly or indirectly,
(i) owns or acquires any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “New Subsidiaries.”
 
(x)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
(y)           “Option Value” means the value of an Option based on the Black and
Scholes Option Pricing model obtained from the “OV” function on Bloomberg
determined as of the day prior to the public announcement of the applicable
Option for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of the applicable Option as of the applicable date of determination, (ii) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg as of the day immediately following
the public announcement of the applicable Option, (iii) the underlying price per
share used in such calculation shall be the highest Weighted Average Price
during the period beginning on the day prior to the execution of definitive
documentation relating to the issuance of the applicable Option and the public
announcement of such issuance and (iv) a 360 day annualization factor.
 
(z)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
 
32

--------------------------------------------------------------------------------

 
 
(aa)           “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, and (viii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(ix).
 
(bb)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(cc)           “Post-Installment Conversion Shares” means, for any Installment
Date, that number of shares of Common Stock equal to the applicable Installment
Amount on such Installment Date divided by the Automatic Conversion Price
(without taking into account the delivery of any Pre-Installment Conversion
Shares), rounded up to the nearest whole share of Common Stock.
 
(dd)           “Pre-Installment Conversion Price” means, with respect to a
particular date of determination, the lower of (i) the Conversion Price then in
effect and (ii) the price which is equal to the product of (1) 70% multiplied by
(2) the quotient of (A) the sum of each of the three (3) lowest Closing Bid
Prices of the Common Stock during the twenty (20) consecutive Trading Day period
immediately preceding the applicable Pre-Installment Date divided by (B) three
(3). All such determinations to be appropriately adjusted for any stock split,
stock dividend, stock combination or other similar transaction during any such
measuring period. In the event of a dispute as to the determination of the
Pre-Installment Conversion Price, then such dispute shall be resolved pursuant
to Section 21.
 
 
33

--------------------------------------------------------------------------------

 
 
(ee)         “Pre-Installment Date” means each of the following dates: (i) the
Issuance Date, (ii) as applicable, (x) the twentieth (20th) Trading Day
immediately following the Issuance Date but only if either (A) the aggregate
remaining shares of Common Stock required, prior to receipt of Stockholder
Approval, to be reserved under the Transaction Documents for issuance upon
conversion of the Notes and upon conversion of the shares of Series A Preferred
Stock exceed the sum of the aggregate number of Pre-Installment Conversion
Shares that would be due under all Notes and the aggregate number of
Pre-Automatic Conversion Shares (as defined in the Certificate of Designations)
that would be due to the holders of the shares of Series A Preferred Stock on
the twentieth (20th) Trading Day immediately following the Issuance Date as if
such twentieth (20th) Trading Day was a Pre-Installment Date and a Pre-Automatic
Conversion Date (as defined in the Certificate of Designations) or (B)
Stockholder Approval was obtained on or prior to the First Installment Date or
(y) if clause (x) does not apply, the first (1st) Trading Day immediately
following the earlier to occur of (1) the date on which Stockholder Approval is
obtained and (2) the Stockholder Meeting Deadline (such date resulting from
clause (x) or (y) (as applicable) is referred to herein as the “Second
Pre-Installment Date”); (iii) the twentieth (20th) Trading Day immediately
following the Second Pre-Installment Date (the “Third Pre-Installment Date”);
and (iv) the twentieth (20th) Trading Day immediately following the Third
Pre-Installment Date.
 
(ff)          “Principal Market” means OTCQX US Exchange.
 
(gg)        “Redemption Notices” means, collectively, the Event of Default
Redemption Notices and the Change of Control Redemption Notices, each of the
foregoing, individually, a Redemption Notice.
 
(hh)        “Redemption Prices” means, collectively, the Event of Default
Redemption Price and the Change of Control Redemption Price, each of the
foregoing, individually, a Redemption Price.
 
(ii)           “Required Holders” means the holders of Notes representing at
least sixty percent (60%) of the aggregate principal amount of the Notes then
outstanding.
 
(jj)           “SEC” means the United States Securities and Exchange Commission.
 
(kk)         “Subscription Date” means June 29, 2011.
 
(ll)           “Subsidiaries” means, as of any date of determination,
collectively, all Current Subsidiaries and all New Subsidiaries, and each of the
foregoing, individually, a “Subsidiary.”
 
(mm)       “Successor Entity” means the Person, which may be the Company, formed
by, resulting from or surviving any Fundamental Transaction or the Person with
which such Fundamental Transaction shall have been made, provided that if such
Person is not a publicly traded entity whose common stock or equivalent equity
security is quoted or listed for trading on an Eligible Market, Successor Entity
shall mean such Person’s Parent Entity.
 
 
34

--------------------------------------------------------------------------------

 
 
(nn)        “Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Holder or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.
 
(oo)        “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time capital stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
 
(pp)        “Warrants” has the meaning ascribed to such term in the Exchange
Agreement, as may be amended from time to time, and shall include all warrants
issued in exchange therefor or replacement thereof.
 
(qq)        “Warrant Shares” means shares of Common Stock issuable by the
Company upon the exercise of any of the Warrants.
 
(rr)          “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York Time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as the
Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by OTC Markets Group, Inc. (formerly
Pink Sheets LLC).  If the Weighted Average Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Weighted
Average Price of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 21.  All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction during the applicable
calculation period.
 
 
35

--------------------------------------------------------------------------------

 
 
29.           DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise.  In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
30.           MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall
be deemed to, establish or require the payment of a rate of interest or other
charges in excess of the maximum permitted by applicable law. In the event that
the rate of interest required to be paid or other charges under this Note
exceeds the maximum permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Holder and
thus refunded to the Company.
 
[Signature Page Follows]
 
 
36

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 
RADIENT PHARMACEUTICALS CORPORATION
     
By:
     
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I


RADIENT PHARMACEUTICALS CORPORATION
CONVERSION NOTICE
 
Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Radient Pharmaceuticals Corporation, a Delaware corporation (the “Company”).
In accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of common stock, par value $0.001 per share, of the Company
(the “Common Stock”), as of the date specified below.
 
Conversion Date:
     
Aggregate Conversion Amount to be converted:
     
Conversion Price:
     
Number of shares of Common Stock to be issued:
   
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
   
Issue to:
             
Facsimile Number:
     
Holder:
     
By:
     
Title:
     
Dated:
     
Account Number:
 
  (if electronic book entry transfer)
     
Transaction Code Number:
 
  (if electronic book entry transfer)
 
Installment Amount(s) to be reduced (and corresponding Installment Date(s)) and
amount of reduction:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT II
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
Corporate Stock Transfer, Inc. to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
___________, 2011 from the Company and acknowledged and agreed to by Corporate
Stock Transfer, Inc.
 
RADIENT PHARMACEUTICALS CORPORATION
     
By:
     
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 